PER CURIAM:
This claim was originally titled in the name of Allen Kaplan, but when the evidence established that the vehicle, a 1984 BMW 318i, was titled in the joint names of Allen Kaplan and Pauline Ruth Kaplan, the Court amended the style to reflect that fact.
*7Claimant alleged in his Notice of Claim that on December 10, 1984, at approximately 7:00 p.m., he was travelling east on Route 60 in Huntington, West Virginia, when his vehicle struck a pothole. Damage to the tire, tire rim and the cost of alignment was estimated at $420.00, but claimant did not produce any receipts or other proof of damages.
At the hearing, the claimant testified that there was water standing on the highway, and that he did not see the pothole before he struck it. The claimant did not have any personal knowledge of how long the pothole had been in existence.
In order for liability to exist on the part of the respondent, it must be shown that the respondent had actual or constructive notice of the hazard which caused the damage. Davis vs. Dept. of Highways, 11 Ct. Cl. 150 (1976). No evidence of notice was presented in the record of this case;
therefore no negligence has been established, and the claim must be denied.
Claim disallowed.